DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 08/04/2021, with respect to claim 5 (which now incorporated into claim 1) have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn. 

Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach a rotor of a synchronous motor, comprising: a rotor core configured to rotate about a rotation axis; a plurality of permanent magnets fixed to an outer circumferential surface of the rotor core; and a reinforcement member having a cylindrical shape formed to press the permanent magnets toward the rotor core, wherein the reinforcement member is formed of a fiber reinforced plastic, and wherein an interposition member is disposed between the permanent magnets and the reinforcement member, the permanent magnet includes an outer circumferential surface, a center portion of which bulges outward with respect to a circle centered on the rotation axis when cutting along a plane perpendicular to the rotation axis, the interposition member is formed to cover the entire outer circumferential surface of the permanent magnet, and an outer circumferential surface of the interposition member is formed to extend along a circle centered on the rotation axis when cutting along a plane perpendicular to the rotation axis, and is in close contact with an inner circumferential surface of the reinforcement member.
Claims 2-4 are allowable for their dependency on claim 1.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834